Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 4/25/22 have been fully considered but they are not persuasive.  Re claims 1,11,18, applicant argues that the functionality of Liu cannot be combined with the alleged ‘high’ frequency application discussed by Armstrong.  However, ¶7 of Armstrong, which appears in the Background section of his disclosure, merely suggests an example of stimulation parameters.  This is so since Armstrong uses the phrase ‘[f]or example’ before discussing a particular example.  Further, ¶12 of Liu states that shorting stimulation electrodes together ‘may be insufficient’ at ‘high’ frequency.  However, the ‘high’ frequency mentioned is not defined.  Also, the phrase ‘may be insufficient’ does not mean ‘will be insufficient’.  Anyhow, the device of Armstrong is not limited to any alleged ‘high’ frequency, as the alleged ‘high’ frequency in ¶7 is just an example.  


Claim Objections
Claim 7,23 are objected to because of the following informalities:  In the claims set of 5/7/20, claim 7 depended from claim 6, and claim 23 depended from claim 22.  Applicant changed the dependencies of the claims so that claim 7 depends from claim 1 and claim 23 depends from claim 18.  The examiner considers this to be unintended by applicant.  For example, in remarks of 4/25/22, applicant stated that ‘[c]laims 7 and 23 depend from and further limit claims 6 and 22…’,page 10.  Thus, for purposes of this office action, it is considered that claim 7 depends from claim 6 and claim 23 depends from claim 22.



Claim Rejections - 35 USC § 103
Claim(s) 1-4,8-14,16-20,24,25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (2008/0015641) and Tsampazis et al (2011/0077698) and Liu et al (2016/0045743).
See office action of 1/25/22.

Claim(s) 5,15,21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Armstrong et al (2008/0015641) and Tsampazis et al (2011/0077698) and Liu et al (2016/0045743), and further in view of Khalil et al (2014/0277260).
See office action of 9/20/21.



Allowable Subject Matter
Claim 6,7,22,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As mentioned above, claim 7 is considered to depend from claim 6 and claim 23 is considered to depend from claim 22.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/           Primary Examiner, Art Unit 3792